Citation Nr: 1139293	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-38 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1982 to October 1983. 

This matter originally came to the Board of Veterans' Appeals (Board) from a December 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, confirmed the previous denial of service connection for compression fracture of C-6 with narrowed disc space. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA Central Office in February 2011.  A transcript of the hearing is of record.  In a March 2011 decision, the Board reopened the Veteran's claim of service connection, re-characterized it as one of service connection for a cervical spine disability, and remanded it to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current cervical spine disability is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A §§ 1101 , 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2010).  July 2008 and May 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained in April 2011 to determine the nature and etiology of his claimed cervical spine disability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009). 

Analysis

The Veteran seeks service connection for a cervical spine disability.  
At his February 2011 hearing, the Veteran testified that his cervical spine problems are related to injuries during a car accident in service.  He also contends that he has had problems with his neck since service, and submitted a September 1983 newspaper article indicating that he was involved in a serious car accident during service, sustained multiple injuries, and was taken to Camp Lejeune Naval Hospital.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The competent evidence of record shows that the Veteran currently has a cervical spine disability.  Following service, a May 1987 private treatment record notes that the Veteran was given an impression of compression fracture, probably old, at C-6.  A November 1994 VA examination report notes that the Veteran was given a diagnosis of post traumatic neck pain syndrome, severe.  An April 2011 VA examination report notes that, following x-ray imaging and a physical examination, the Veteran was given a diagnosis of cervical spine degenerative disease with chronic compression, C6, and nuchal calcification.  

May 1983 STRs note that the Veteran was seen for neck pain and that no physical training should be preformed for 5 days due to neck spasms.  A September 13, 1983 STR notes that the Veteran had left and right shoulder dislocations and was hospitalized from September 8-11, 1983, for a motor vehicle accident.  The Veteran was medically discharged for a left knee condition from service and a full separation examination was not conducted, however a VA examination was conducted in January 1984, which was within 4 months of when the Veteran separated from active service.  A physical examination was conducted and it was noted that the Veteran's neck was normal.  The Veteran reported that he was involved in a car accident in early 1983 and dislocated his right shoulder.  His shoulder gives him no symptoms at the time, but his knee is problematic.  Except for this his general health was noted to be quite good.  

The determinative issue is therefore whether the Veteran's current cervical spine disability is related to service.  

A May 1987 private treatment record notes that the Veteran had an x-ray which revealed a compression deformity at C-6 that appears to represent an old injury and was given an impression of compression fracture, probably old, at C-6.  A November 1994 VA examination notes that the Veteran was involved in a car accident and allegedly injured his neck, which he claims has been hurting ever since.  Following a physical examination, the Veteran was given a diagnosis of post traumatic neck pain syndrome, severe.  

An October 2009 private medical opinion notes that the Veteran was in a car accident in 1983 and sustained injuries to his shoulder and back.  His chronic back and shoulder pain are likely a result of this accident.  

A VA examination was conducted in July 2010.  The examiner opined that the Veteran's neck condition was not caused by or a result of the motor vehicle accident during service.  The rationale for this opinion was that the Veteran was in a motor vehicle accident in 1983 and did have neck pain, but did not have a chronic condition of his neck and had no continuity of care for his neck for the next 27 years.  

A VA examination was conducted in April 2011.  The examiner noted a review of the Veteran's claim file.  The Veteran reported he was in a car accident during service and that his car flipped several times.  He woke up in the hospital and was told he had a small fracture of the C4 or C5.  He doesn't recall any treatment for his neck except for being put in a brace for a short period of time.  He reported that he has continued to have intermittent problems in his neck which have worsened as he has aged.  Following x-ray imaging of the Veteran's neck and physical and neurologic examinations, the examiner opined that the Veteran's cervical spine condition is less likely as not related to service.  The rationale provided for this opinion is that a May 1983 STR notes complaints of neck pain, but this was before the Veteran's motor vehicle accident during service.  Another note from September 1983 notes that the Veteran had multiple traumas in his motor vehicle accident and reported neck pain, but x-rays were negative for fracture.  A VA examination in January 1984 did not describe any neck symptoms.  The first abnormal x-ray mentioned was from May 1987, and his current degenerative changes and nuchal calcification did not originate prior to 1987.  

The May 1987 private treatment record notes that the Veteran was given an impression of compression fracture, probably old, at C-6.  Although this treatment record notes that the Veteran does have an old compression fracture, it does not indicate that the Veteran's compression fracture occurred during service and is therefore not probative of whether the Veteran's current cervical spine disability is related to service.  

The November 1994 VA examination notes that the Veteran was involved in a car accident and was given a diagnosis of post traumatic neck pain syndrome.  This diagnosis suggests that the Veteran's cervical spine disability is related to his traumatic car accident service.  However, a medical opinion based on speculation does not provide the required degree of medical certainty to establish a claim of service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, because this report provides no rationale or other medical data or testing as to why the opining physician found that the Veteran's neck pain sydrome is caused by the in-service car accident, it is assigned little probative weight.  See Bloom, supra.  

Similarly, the October 2009 private medical opinion provides no rationale whatsoever as to why the opining physician found that the Veteran's "chronic back pain" is likely a result of his in-service car accident.  Thus, this opinion, to the extent that the Veteran's "chronic back pain" even includes a cervical spine disability, is assigned little probative weight.  See Bloom, supra.  

Finally, a medical opinion is not probative when it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461.  The July 2010 VA examination noting that the Veteran's neck condition was not caused by service because he had no continuity of care for his neck for 27 years following service, is assigned little probative weight because its rationale is based on the inaccurate factual premise that the Veteran did not have any treatment for his neck for many years after service when it is clear that he had treatment for his neck in May 1987.  

Conversely, the April 2011 VA examiner provided a cogent rationale to support his opinion that the Veteran's cervical spine condition is not related to service, and based his opinion on an accurate factual basis regarding the Veteran's in-service motor vehicle accident, post service treatment, and the various relevant medical treatment records and opinions of record.  Thus, the April 2011 VA examination is afforded great probative value.  See Bloom, supra., Reonal, supra.  

The Veteran is competent to provide evidence about observable symptoms such as neck pain during and after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board accepts as credible that the Veteran did experience neck pain during service.  However, it is noted that during his January 1984 VA examination it was found that his neck was normal, and that the Veteran did not report that his neck was injured in his motor vehicle accident during service.  Rather he reported that his right shoulder was dislocated.  The Veteran also reported that, other than his left knee and shoulder, his general health was quite good.  These inconsistencies in the record and the fact that during the January 1984 VA examination the Veteran's neck was found to be clinically normal on examination weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  The credibility of evidence can be discounted in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The negative evidence in this case outweighs the positive.  The Board has considered the Veteran's testimony and claims that his cervical spine disability is related to his in-service motor vehicle accident, however, he is not competent to give an opinion as to whether his current cervical spine disability is related to his in-service car accident as this is a matter for a medical professional.  See Layno, supra.  The Board finds that the weight of the competent and probative evidence, namely the April 2011 VA examination, shows that the Veteran's cervical spine disability is not related to service.  See Jandreau, 492 F.3d 1372.   

Additionally, there is no medical evidence indicating that the Veteran was diagnosed with arthritis within one year of separation from service; rather the evidence of record shows he was first diagnosed with a cervical spine condition in 1987; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claimed cervical spine disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for a cervical spine disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


